EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shannon Stauffer, Ph.D. on 9/2/2022.
The application has been amended as follows: 
The claims: 
(Currently amended) A composite sheet for a wallcovering comprising: 
a
a base layer [[(2)]] having an elastic modulus greater than 1GPa, comprising a non-woven made of cellulose and synthetic fibers, and having a wet expansion of 0.25% or lesspolyolefin 3 to 5; and
an additional polymeric layer [[(3)]] located above said polyolefin such that the polyolefin layer is disposed between the base layer and the additional polymeric layer, wherein said additional polymeric layer [[(3)]] has an elastic modulus greater than 1.2GPa and a thickness of 5-20 microns[[.]];
wherein the composite sheet has a thickness of 1mm or less.

2-4. (Cancelled) 

5. (Previously presented) A wallcovering comprising the composite sheet of claim 1. 

6-8. (Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are the following: 
US 2017/0001411 to Etin (hereinafter “Etin”) 
US 2015/0152604 to Ullmann et al. (hereinafter “Ullmann”) 
US 2019/0136002 to Mercier et al. (hereinafter “Mercier”)
Etin discloses a composite sheet comprising a base layer and a polyolefin foamed layer adhered to the base layer (abstract, and figure 1).   The base layer is a paper layer, a non-woven or a woven layer (paragraph 23).  The polyolefin foamed layer has an elastic modulus of less than 0.1 GPa (paragraphs 64 and 72).  The base layer has an elastic modulus greater than 1 GPa and a shrinkage/expansion of less than 2% up to 220oC (paragraph 63).  The base layer has a thickness of 0.05 to 0.15 mm (paragraph 22). The foamed layer has a thickness of 0.05 to 0.3 mm (abstract).  
Ullmann discloses a dimensionally stable wallpaper comprising a raw paper impregnated with a solution comprising at least one sugar alcohol having a formula: HOCH2[CH(OH)]nCH2OH wherein n=2, 3, 4 or 5;
an urea; and 
at least one substance selected from polyalkylene glycol and glycerin (paragraphs 16-26). 
The raw paper comprises cellulose fibers and synthetic fibers (paragraphs 27 and 93).  
The dimensionally stable wallpaper has a wet expansion of 0.5% or less (paragraph 90).  
Mercier teaches a surface covering comprising a rubber base material and a protective coating applied on the rubber base material (abstract and paragraph 177).  The rubber base material has a design such as colors or a pattern (paragraph 106).  The rubber base material is made of a thermoplastic polyolefin (paragraph 111).  The protective coating has a thickness of 5 microns within the claimed range (paragraph 131).  The protective coating is comprised of polyacrylic or polyurethane (paragraph 130).     
In the declaration, Dr. Aleksey Etin has stated that the combination of a wet expansion of the base layer, thickness ratio of the foamed layer to the base layer, a modulus of the additional polymeric layer is critical or essential to a wet curling factor of 5 or less for easy hanging on and adhesion to the wall.  
Indeed, unexpected results were demonstrated over a combination of three influencing factors:  the base layer having a wet expansion of 0.25 or less, thickness ratio of the foamed layer to the base layer of from 3 to 5, and an elastic modulus of the additional polymeric layer of 1.2 GPa or greater (figures 1-3). 
Accordingly, such the combination provides a composite sheet with a wet curling level of 5 or less, thereby facilitating easy application on the wall (paragraph 30).  
None of the references: Etin, Ullmann and Mercier have recognized unexpectedly better results achieved by the combination of three influencing factors: 
the base layer having a wet expansion of 0.25 or less, 
a thickness ratio of the foamed layer to the base layer from 3 to 5, and
the additional polymeric layer having an elastic modulus of 1.2 GPa or greater.   
A person having ordinary skill in the art would not expect the combination of three influencing factors would promote easy hanging of the wallcovering.  The combination is thus surprising and unexpected in view of the combined disclosures of Etin, Ullmann and Mercier.  
Figures 2-4 of Applicant’s disclosure are sufficient to rebut the prima facie case and supported the non-obviousness thereof.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a composite sheet with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788